       Case 1:12-cv-00262-BLW Document 159 Filed 03/18/20 Page 1 of 12




                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

 WILLIAM A. BOWN,

                      Plaintiff,                     Case No. 1:12-cv-00262-BLW

 vs.                                                 MEMORANDUM DECISION
                                                     AND ORDER
 BRENT D. REINKE; RONA SIEGERT;
 RANDY E. BLADES; JIMMIE H.
 CROSBY; DANIEL METTIE; BECKY A.
 BLAKE; RONALD D. PIXLER;
 TIMOTHY J. RICHARDSON; CORIZON,
 INC., fka CORRECTIONAL MEDICAL
 SERVICES, INC., a Missouri corporation;
 KAREN B. BARRETT, PA; APRIL
 DAWSON, MD; CASSIE RICHINS, LPN;
 and JOHN and JANE DOES 1-10,

                      Defendants.


                                    INTRODUCTION

       The Court has before it a motion to compel and for attorney fees, and a motion to

strike. The motions are fully briefed and at issue. For the reasons explained below, the

Court will grant both motions and award attorney fees and costs to the plaintiff.

                            LITIGATION BACKGROUND

       Plaintiff Bown, an inmate at the Idaho Maximum Security Institution, filed this

lawsuit claiming that delays in treating his heart ailment led to permanent injury. Bown

later settled with defendant Corizon Inc., the entity providing medical services at the

prison under a contract with the Idaho Department of Corrections (IDOC), and also

settled with the Corizon medical team defendants (Barrett, Dr. Dawson & Richins).

Memorandum Decision & Order – page 1
        Case 1:12-cv-00262-BLW Document 159 Filed 03/18/20 Page 2 of 12




Several IDOC defendants were found by the Ninth Circuit to be entitled to qualified

immunity, leaving only a single remaining defendant, Rona Siegert, the Health Service

Director (HSD) for the IDOC. Bown’s remaining claim is that Siegert, in her capacity as

HSD for the IDOC, failed to properly supervise Corizon and its staff.

       In an earlier filed decision, the Court described numerous instances of discovery

abuse by defense counsel Phillip Collaer and Blake Hill that ultimately forced Bown to

file a motion to compel. See Memorandum Decision (Dkt. No. 95). The Court found

“that IDOC and its counsel Phillip Collaer and Blake Hill are, at worst, making discovery

burdensome for Bown, or, at best, completely inept.” Id. at p. 14. Their conduct was so

serious that it warranted an award of $43,499.60 in attorney fees and costs against them.

Id. at p. 16.

       In that decision, the Court found that because Bown’s lawsuit challenged IDOC’s

supervision of Corizon, defendants were required to answer Bown’s discovery requests

seeking all communications between IDOC and Corizon concerning the Bown incident.

In making that finding, the Court described the already-produced communications

between IDOC and Corizon as being “obviously the tip of an iceberg-sized load of

communications between IDOC and Corizon concerning the Bown incident.” Id. at p.

12.

       The Court therefore granted Bown’s motion to compel, requiring defendants to,

among other things, produce “[a]ny ESI or other material concerning (1) Bown’s medical

emergency of February of 2011; and (2) the supervision of IDOC of Corizon and

communications between the two entities concerning the Bown incident . . . .” Id. at p.

Memorandum Decision & Order – page 2
       Case 1:12-cv-00262-BLW Document 159 Filed 03/18/20 Page 3 of 12




15. Bown filed a Request for Production on defendants seeking “all communications

between (a) defendants and/or their counsel and (b) CMS/Corizon and/or its counsel

concerning this lawsuit.” The defendants responded with an objection “insofar as it seeks

confidential attorney/client communications or attorney work product.”

       In an attempt to negotiate a resolution of IDOC’s objection, Bown’s counsel met

and conferred with defense counsel as required by the Court’s Local Rules, but the

attempt was unsuccessful. Counsel for Bown then contacted the Court seeking informal

mediation under the Court’s Local Rules, but was told that privilege issues did not

qualify for mediation and that the Court would resolve the matter after reviewing a

motion to compel and associated briefing. See Exhibit 9 (Dkt. No. 152-9) (email from

Court staff stating that this privilege issue did not need to be mediated and that filing of

motion to compel was proper). Only after those attempts at informal resolution failed did

Bown file this motion to compel.

                                        ANALYSIS

       Defendant Siegert’s counsel Phil Collaer asserts that he has produced all

communications between IDOC and Corizon except for those between himself (as

counsel for Siegert and IDOC) and John Burke (Corizon’s counsel) occurring since

October 30, 2014. That is the date that Collaer alleges Corizon accepted IDOC’s tender

of defense “and retained Mr. Burke to jointly represent the IDOC defendants [including

Siegert].” See IDOC Brief (Dkt. No. 149) at p. 3. Collaer states in his Declaration that

       [s]ince October 30, 2014, Mr. Burke and I have jointly represented the
       IDOC defendants, including Ms. Siegert, with regard to the current
       litigation. Any communications Mr. Burke and I have had since October

Memorandum Decision & Order – page 3
        Case 1:12-cv-00262-BLW Document 159 Filed 03/18/20 Page 4 of 12




       30, 2014, occurred with the expectation that they were protected by the
       attorney/client or attorney work product privileges.

See Collaer Declaration (Dkt. No. 149-1) at p. 6. 1

       There are three problems with Collaer’s assertions. The first is that Collaer failed

to provide a privilege log – as required by F.R.C.P. 26(b)(5) – with regard to the

communications between himself and Burke that he claims are privileged. 2 This is not

the first time in this case that he has claimed privilege and failed to file a privilege log –

in that earlier incident, the Court awarded attorney fees and costs against Collaer and his

co-counsel for their failure. See Memorandum Decision (Dkt. No. 95) at pp. 6-8. By

repeating this failure, they will once again pay Bown’s attorney fees and costs.

       The second problem is that the record raises serious questions as to whether

Collaer has in fact turned over all non-attorney communications. On this issue, Bown

offers the affidavit of Natalie Wolfe, the former IDOC Quality Assurance Manager. She

asserts that she “did have multiple verbal and written communications with [Corizon

Regional Manager] Tom Dolan and Rona Siegert regarding the [Bown] incident and

investigation.” See Wolfe Affidavit (Dkt. No.152-7) at ¶ 9. She also attended and chaired

meetings between staff from IDOC and Corizon discussing the Bown incident and

prepared agendas for those meetings. Id. at ¶ 10. She claims that “any document I

deemed relevant would be printed and place[d] in the ‘Contract File’ located at IDOC



1
  Collaer asserts that any communications between him and Burke occurring before October 30, 2014,
were solely regarding the tender and hence would not be responsive to the discovery request.
2
  While Collaer did provide a privilege log in 2015 it does not contain any mention of privileged
communications between himself and Burke.


Memorandum Decision & Order – page 4
        Case 1:12-cv-00262-BLW Document 159 Filed 03/18/20 Page 5 of 12




Headquarters’ Management Services Office.” Id. at ¶ 11. Bown’s heart ailment occurred

in 2011 and Wolfe was working at IDOC at that time and until 2013, so there would be

about two years of documentation in the Contract File collected by her and potentially

more collected by her replacement. Yet Collaer has produced nothing from that Contract

File, according to Bown. The Court will grant that portion of the motion to compel

seeking all documents from the Contract File referred to in Wolfe’s affidavit.

       The third problem concerns Collaer’s allegation that he and Corizon attorney John

Burke have been jointly representing Siegert and IDOC since October 30, 2014, when

Corizon accepted IDOC’s tender of defense (as discussed above). Analysis of this issue

requires a review of this litigation.

       Bown’s complaint, filed in 2011, originally named Corizon Inc., individual

Corizon agents/employees, and individual IDOC employees. Bown’s claim against the

IDOC defendants was that they failed to properly supervise Corizon.

       In 2012 and again in 2014, IDOC tendered its defense to Corizon. About a week

after the 2014 tender, this Court approved a stipulated settlement and dismissed Corizon

Inc. and the individual Corizon defendants (Barrett, Richens & Dr. Dawson). See Order

(Dkt. No. 42). About two months after this settlement, on October 30, 2014, Corizon

gave a limited acceptance of IDOC’s tender, stating that it was accepting the tender “only

to the extent of allegations of inadequate and/or negligent medical care involving the acts

or omissions of Corizon, its personnel and/or contractors.” See Letter (Dkt. No. 154-1).

       This limited acceptance is odd – the limitation appears to eclipse the acceptance.

The limited acceptance seems to say that Corizon is not agreeing to defend or indemnify

Memorandum Decision & Order – page 5
       Case 1:12-cv-00262-BLW Document 159 Filed 03/18/20 Page 6 of 12




IDOC for that portion of the lawsuit alleging IDOC failed to supervise Corizon because

that allegation focuses only on the acts of IDOC (Siegert), not Corizon. But that was the

entire focus of the case against IDOC. See Bown’s Brief (Dkt. No. 152) at p. 6 (stating

that “plaintiff is seeking relief based upon her [Siegert’s] acts and omissions while acting

in her role with IDOC, not Corizon”). It is undisputed that under Idaho law and federal

law, IDOC could only be held liable for its own failures – it could not be held vicariously

liable for the acts of Corizon – and yet Corizon was covering only its own conduct. This

sounds more like a rejection of the tender than a limited acceptance.

       IDOC’s counsel Phil Collaer picked up on this immediately. On November 25,

2014, less than a month after Corizon’s limited acceptance, Collaer met with Corizon’s

counsel John Burke to discuss this limited acceptance issue. Collaer summarized that

meeting in a letter dated December 9, 2014, quoted in part below:

       During our meeting, [co-counsel Kubinski] and I were frustrated that the
       discussion concerning the assumption of the defense focused on the
       suggestion that because Corizon settled all claims against itself and its
       employees, that fact somehow mitigated its obligation to defend and
       indemnify [IDOC]. As I understand your position, it is Corizon’s belief
       that its obligations relate only to actions taken by Corizon employees. . . .
       The flaw in this approach is the fact it renders the defense and indemnity
       obligations of the contract meaningless. [Under state and federal law]
       IDOC defendants cannot be held vicariously liable for the actions of
       Corizon or its employees . . . . Applying the reasoning suggested during
       our meeting, I have a difficult time envisioning a factual scenario where
       IDOC would be entitled to a defense or indemnity. . . . .I have been
       instructed to advise you that Corizon is in breach of the contract between
       itself and the [IDOC].
       ....
       Accordingly, it is our intention to go forward with the defense. At the
       conclusion of the case, we expect full reimbursement for all costs and
       attorney’s fees associated with the defense of this matter.


Memorandum Decision & Order – page 6
       Case 1:12-cv-00262-BLW Document 159 Filed 03/18/20 Page 7 of 12




See Letter (Dkt. No. 154-1). Collaer argues that the Court should not consider his letter

for two reasons: (1) It was produced to Bown during settlement negotiations and hence

cannot be considered as evidence; and (2) It was produced as part of a mass production

on a tight time schedule where Collaer did not have time to do a full privilege review.

       Both reasons are specious. The letter was produced by Collaer to Bown in

response to Bown’s First Set of Requests for Production of Documents. See First Set

(Dkt. No. 154-1). Bown had asked for “all demands for indemnity made by defendants”

and Collaer responded by producing four letters to Bown, including the letter quoted

above. This production was not part of a massive document dump and was not part of

settlement talks, but was instead produced intentionally by Collaer as part of a small-

scale discovery response. The Court will therefore consider the letter.

       What does the letter mean? It throws considerable doubt on Collaer’s unequivocal

statement to the Court that he and Burke have been jointly representing IDOC and Siegert

since October 30, 2014. Indeed, in just a few weeks from that date, Collaer was accusing

Burke and Corizon of breach of contract for failing to make a meaningful acceptance of

the tender. After making that accusation, Collaer states he would “go forward with the

defense” himself and seek damages later from Corizon.

       Conspicuously absent in the record is any affidavit or declaration from Burke.

The record does contain, however, a letter Burke wrote to Bown’s counsel on October 29,

2019, in response to Bown inquiring whether Burke was jointly representing Siegert with

Collaer. See Letter (Dkt. No. 154-4). In that letter Burke states in part as follows:



Memorandum Decision & Order – page 7
       Case 1:12-cv-00262-BLW Document 159 Filed 03/18/20 Page 8 of 12




               Please note that on October 30, 2014, I was retained to represent the
       IDOC insofar as medical care claims involving the acts or omissions of
       Corizon, its personnel and/or contractors were directed against the IDOC.
       I was retained in this capacity in connection with Corizon’s limited
       acceptance of the IDOC’s tender of defense. That is, Corizon accepted the
       IDOC’s tender of defense, but only to the extent allegations of inadequate
       and/or negligent medical care involved the acts or omissions of Corizon,
       its personnel, and/or contractors. In that capacity, I assisted the IDOC’s
       counsel in defense of the claims alleged against the IDOC and its
       employees, including Rona Siegert.
               On April 26, 2017, Corizon notified the IDOC that it was
       withdrawing its limited acceptance of tender as it had satisfied any duties
       to defend or indemnify with settlement of the underlying state court case in
       March 2014. Although I have assisted Mr. Collaer in responding to
       discovery in this matter, I have not entered a Notice of Appearance for
       IDOC or Rona Siegert. I also have not been asked to appear on behalf of
       Ms. Siegert at any future trial of this action.

Id. What jumps out from this letter is Burke’s revealing that Corizon’s limited

acceptance of the tender was withdrawn on April 26, 2017. Collaer said nothing about

that in his Declaration quoted earlier, a material omission given his unequivocal

statement to the Court – as quoted above but worth repeating – that “[s]ince October 30,

2014, Mr. Burke and I have jointly represented the IDOC defendants, including Ms.

Siegert, with regard to the current litigation.” See Collaer Declaration (Dkt. No. 149-1)

at p. 6. How can Collaer’s statement be true after April 26, 2017 when (1) the limited

acceptance of the tender was withdrawn; (2) Burke did nothing to formally enter a

representation for Siegert after that withdrawal; and (3) after the withdrawal, Burke only

“assisted Mr. Collaer in responding to discovery,” an effort akin to a paralegal. There is

no affidavit or declaration from Burke confirming Collaer’s assertion of joint

representation. Collaer’s own statement is highly suspect given the circumstances set

forth above.

Memorandum Decision & Order – page 8
       Case 1:12-cv-00262-BLW Document 159 Filed 03/18/20 Page 9 of 12




       Collaer has created a tangled mess here. By doing so, he fails to carry his burden

of proof: A party claiming the joint defense privilege bears the burden of showing “(1)

the communication is made by separate parties in the course of a matter of common

[legal] interest; (2) the communication is designed to further that effort; and (3) the

privilege has not been waived” See Fleming v. Escort, Inc., 2015 WL 632258 at *2 (D.

Idaho February 13, 2015). From the discussion above it is clear that Collaer has failed to

carry his burden to show that any communications between himself and Burke after April

26, 2017, were part of a joint representation. What about communications between

October 30, 2014 and April 26, 2017? Collaer says in his Declaration that there was a

joint representation, but he has little credibility given his failure to mention Corizon’s

withdrawal of the tender, and given his past misconduct in discovery. Burke states in his

letter he was “retained to represent the IDOC” on October 30, 2014, but puts such a

limitation on that retention that Collaer deemed it a breach of contract. Given this, the

Court finds that Collaer has also failed to carry his burden of proving a joint

representation between himself and Burke during the period October 30, 2014 to April

26, 2017.

       The Court will therefore reject Siegert’s claim of attorney client privilege and

work product, and grant the motion to compel seeking all communications between

Collaer and Burke between October 30, 2014, and the present.

Motion to Strike

       Bown filed a motion to strike Collaer’s Declaration on the ground that it contained

falsehoods. The Court finds the motion moot given that the Court will grant Bown’s

Memorandum Decision & Order – page 9
       Case 1:12-cv-00262-BLW Document 159 Filed 03/18/20 Page 10 of 12




motion to compel and award fees and costs. As expressed above, the Court has found

that Collaer’s Declaration contains statements that are not credible, and hence Bown was

justified in filing the motion to strike. In essence, by filing such a Declaration, Collaer

has once again forced opposing counsel to waste time and effort in countering the filing.

Thus, there are grounds for awarding fees and costs to Bown for the preparation and

filing of the motion to strike.

Attorney Fees & Costs

       In the Court’s prior opinion, discussed above, awarding fees and costs against

Collaer for, among other things, failing to file a privilege log and making discovery a

“miserable slog” for Bown’s counsel, see Memorandum Decision (Dkt. No. 95) at p. 14,

the Court held that its award was proper under Rule 37(a)(5)(A), which provides in

pertinent part as follows:

       [i]f the motion [to compel] is granted – or if the disclosure or requested
       discovery is provided after the motion was filed – the court must, after
       giving an opportunity to be heard, require the party . . . whose conduct
       necessitated the motion, the party or attorney advising that conduct, or both
       to pay the movant’s reasonable expenses incurred in making the motion,
       including attorney fees.

See Rule 37(a)(5)(A) (emphasis added). Once again, the Court has granted Bown’s

motion to compel, requiring the Court to award Bown his fees and costs for pursuing this

motion. The Court finds further that Collaer’s failure once again to file a privilege log to

support his claim of privilege provides further grounds for awarding fees and costs.

The Rule states that the Court “must” award fees after giving Collaer “an opportunity to

be heard,” an opportunity given here through full briefing on this issue. The Rule


Memorandum Decision & Order – page 10
       Case 1:12-cv-00262-BLW Document 159 Filed 03/18/20 Page 11 of 12




contains exceptions, but none apply here. The Court has also, as discussed above,

awarded fees and costs incurred by Bown in filing all material associated with his motion

to strike.

       The Court will therefore direct Bown to file an affidavit of all fees and costs he

incurred in (1) preparing and filing the motion to compel and associated documents; and

(2) preparing and filing the motion to strike.

                                           ORDER

       In accordance with the Memorandum Decision set forth above,

       NOW THEREFORE IT IS HEREBY ORDERED, that the motion to compel

(docket no. 147) is GRANTED, and that defendant shall produce to plaintiff within 14

days from the date of this decision (1) all communications between defendants (and their

counsel) and CMS/Corizon (and its counsel) concerning this lawsuit; and (2) the Contract

File referred to in the Wolfe affidavit discussed above.

       IT IS FURTHER ORDERED, that the motion to strike (docket no. 154) is

DEEMED MOOT.

       IT IS FURTHER ORDERED, that Bown shall, within 10 days from the date of

this decision, file an affidavit of fees and costs incurred in (1) preparing and filing the

motion to compel and associated documents; and (2) preparing and filing the motion to

strike, identifying the hourly rate and the hours expended.




Memorandum Decision & Order – page 11
      Case 1:12-cv-00262-BLW Document 159 Filed 03/18/20 Page 12 of 12




                                        DATED: March 18, 2020


                                        _________________________
                                        B. Lynn Winmill
                                        U.S. District Court Judge




Memorandum Decision & Order – page 12
